Almand, Justice.
This case is a companion case to the cases numbered 20188, 20189 -and 20190, ante, the only difference between those cases and this case being that this equitable action was brought in -the names of the insurance companies rather than in the names of the rating organizations. All the rulings made in the aforementioned three cases, other than the ruling in division one of the opinion in those cases, are applicable and controlling in this case. It follows that the trial court did not err in overruling the general demurrers of the defendant Commissioner to the petitions of the plaintiffs, nor err in sus*461taining special demurrers of the plaintiffs to specified paragraphs of the defendant’s answer.
Argued September 10, 1958
Decided October 10, 1958.
Eugene Cook, Attorney-General, John L. York, F. Douglas King, Assistant Attorneys-General, John Tye Ferguson, Deputy Assistant Attorney-General, for plaintiff in error.
Gambrell, Harlan, Bussell, Moye ■& Richardson, James C. Hill, E. Smythe Gambrell, Robert R. Richardson, Edward W. Killorin, contra.

Judgment affirmed.


All the Justices concur.